Citation Nr: 0010066	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a disorder 
characterized as narcolepsy, rated as 40 percent disabling 
from October 1995, and later recharacterized as sleep apnea, 
rated as 50 percent disabling from October 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Helinski, Counsel




INTRODUCTION

The veteran had active military service from October 1981 to 
December 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.



REMAND

Upon a preliminary review of this appeal, the Board finds 
that additional development is necessary before the Board may 
proceed with disposition of this appeal.

A brief review of the history of this appeal reveals that in 
a March 1991 rating decision, the veteran was granted service 
connection for narcolepsy, evaluated as noncompensable from 
December 1990, under 38 C.F.R. § 4.124a, Diagnostic Code 
8108.  In an April 1996 rating decision, the RO increased the 
disability rating for the veteran's narcolepsy to 40 percent 
disabling, effective from October 1995; the 40 percent rating 
was confirmed in a November 1996 rating decision.  The 
veteran disagreed with that decision, and initiated this 
appeal.

The Board notes that prior to 1996, the medical evidence of 
record indicates that the veteran was consistently diagnosed 
with narcolepsy.  However, in January 1997, private medical 
evidence associated with the veteran's claims file from the 
Indiana University Medical Center, includes a diagnosis of 
sleep apnea.  

Based on the foregoing private medical evidence, in a March 
1999 rating decision the RO recharacterized the veteran's 
disability as sleep apnea, based on a change in diagnosis.  
The RO assigned a 50 percent rating for sleep apnea, formerly 
narcolepsy, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6847.

However, in the January 1997 private medical record from the 
Indiana University Medical Center, which contains a diagnosis 
of obstructive sleep apnea, the examiner commented that "a 
diagnosis of narcolepsy cannot be made at this time, 
especially in the presence of untreated sleep apnea."  
However, in the more recent VA examination of record, dated 
in March 1997, the examiner stated "I believe the patient 
truly has a diagnosis of narcolepsy."  

As such, based on this evidence, the Board is not convinced 
that the current evidence of record supports evaluating the 
veteran's service-connected narcolepsy as sleep apnea, based 
on a change of diagnosis, as the RO found.  It is also not 
clear whether both disorders are present, and if they are, 
whether they are related or represent distinct disorders.

In light of the foregoing, the Board finds that additional 
development is needed before proceeding with disposition of 
this appeal.  As such, this appeal is REMANDED to the RO for 
the following:

1.  The veteran is to be afforded VA 
examinations for neurological disorders 
and respiratory disorders by appropriate 
physicians regarding any current 
narcolepsy and sleep apnea.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiners should 
be accomplished.  The examiners are 
request to review all pertinent medical 
records associated with the claims file.  
Specifically, in light of the veteran's 
diagnoses of record of both narcolepsy 
and sleep apnea, the examiners are 
requested to comment on the following: 1) 
whether the veteran currently has 
narcolepsy, and/or sleep apnea; 2) if the 
veteran is diagnosed with both narcolepsy 
and sleep apnea, the examiners are 
requested to comment on the etiology, or 
onset, of each disorder, as well as the 
relationship, if any, between the two 
disorders; and, 3) the examiners should 
specifically set forth the symptoms 
attributable to each disorder.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  Thereafter, in light of the 
additional medical evidence obtained 
pursuant to this remand, the RO should 
re-evaluate the action taken in the March 
1999 rating decision, in which the 
veteran was assigned a 50 percent rating 
based on a change in diagnosis from 
narcolepsy, which is rated as a 
neurological disorder, to sleep apnea, 
which is rated as a respiratory disorder.  
If the RO determines that the veteran has 
both sleep apnea and narcolepsy, the RO 
should consider whether service 
connection for sleep apnea is 
appropriate, and if so, the RO should 
consider whether a separate rating is 
appropriate for each disability.  The RO 
should clearly set forth the reasons and 
bases for any action taken in this 
regard. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


